IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10528
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JUAN MARTINEZ, JR.,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:00-CR-14-1
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Juan Martinez, Jr., appeals the district court’s revocation

of his supervised release.   He asserts that the district court

should have required the Government to present independent

evidence against him and that the court should have provided

reasons for its judgment.    These are rights which were waived by

Martinez’s plea of true to the charges against him.    See

Morrissey v. Brewer, 408 U.S. 471, 489 (1972); United States v.

Holland, 850 F.2d 1048, 1050-51 (5th Cir. 1988); United States v.

Ayers, 946 F.2d 1127, 1129-30 (5th Cir. 1991).   Martinez also

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-10528
                               -2-

contends that the district court should have ascertained on the

record that his plea was knowing and voluntary as is required

under Boykin v. Alabama, 395 U.S. 238 (1969).    Because Martinez

did not object to the district court’s failure to do so at the

revocation hearing, review is for plain error.    United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en banc).

Martinez has failed to show plain error arising out of the

district court’s failure to provide him the protections of Boykin

at his supervised-release-revocation hearing.    Consequently, the

district court’s decision is AFFIRMED.